             Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-5924
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 CLOUDERA, INC., ROBERT BEARDEN,                            :   SECTIONS 14(a) AND 20(a) OF THE
 PAUL CORMIER, PETER FENTON, GARY                           :   SECURITIES EXCHANGE ACT OF
 HU, KEVIN KLAUSMEYER, JESSE A.                             :   1934
 LYNN, ROSE SCHOOLER, and MIKE                              :
 STANKEY,                                                   :   JURY TRIAL DEMANDED
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :



        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Cloudera, Inc. (“Cloudera or the

“Company”) and the members Cloudera board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Cloudera by Sky Parent Inc. (“Parent”), a subsidiary of investment

funds advised by Clayton, Dubilier & Rice (“CD&R”) and Kohlberg Kravis Roberts & Co

(“KKR”), and their affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A
            Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 2 of 15




(the “Proxy Statement”) to be filed on July 6, 2021 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.                The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Project

Sky Merger Sub Inc. (“Merger Sub”), a wholly owned subsidiary of Parent, will merge with and

into Cloudera with Cloudera surviving the merger and becoming a wholly owned subsidiary of

Parent and indirectly owned by CD&R and KKR and their affiliates (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into

(the “Merger Agreement”) each Cloudera common share issued and outstanding will be converted

into the right to receive $16.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Cloudera stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Morgan Stanley & Co. LLC (“Morgan Stanley”) in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Cloudera stockholders or, in the event the




                                                 2
             Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 3 of 15




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because CD&R, one of the acquirors in the Proposed

Transaction, is headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Cloudera common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Robert Bearden has served as a member of the Board since

January 2019 and is the Chief Executive Officer of the Company.

        11.      Individual Defendant Paul Cormier has served as a member of the Board since

January 2019.

        12.      Individual Defendant Peter Fenton has served as a member of the Board since

January 2019.




                                                   3
         Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 4 of 15




        13.     Individual Defendant Gary Hu has served as a member of the Board since January

2021.

        14.     Individual Defendant Kevin Klausmeyer has served as a member of the Board since

January 2019.

        15.     Individual Defendant Jesse A. Lynn has served as a member of the Board since

August 2019.

        16.     Individual Defendant Rose Schooler has served as a member of the Board since

December 2017.

        17.     Individual Defendant Mike Stankey has served as a member of the Board since

January 2019.

        18.     Defendant Cloudera is incorporated in Delaware and maintains its principal offices

at 5470 Great America Parkway, Santa Clara, California 95054. The Company’s common stock

trades on the New York Stock Exchange under the symbol “CLDR.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Cloudera offers a suite of data analytics and management products in the United

States, Europe, and Asia. The Company operates through two segments, Subscription and

Services. The Company offers Cloudera DataFlow, a streaming data platform that collects, curates,

and analyzes data; Cloudera Data Science Workbench that enables self-service data science for the

enterprise; Cloudera Enterprise Data Hub, a solution that allows companies to execute multiples


                                                4
          Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 5 of 15




analytic functions against a shared set of governed and secured data; Cloudera Data Warehouse, a

data warehouse that provides cloud solution for self-service analytics; Cloudera Operational DB,

a solution that enables stream processing and real-time analytics on changing data; Cloudera Data

Science and Engineering, which enables users to streamline and scale big data processing; and

Hortonworks Data Platform, a data management platform that helps organizations to store,

process, and analyze various data assets. Its solutions also include Cloudera SDX, a solution that

enables common security, governance, lineage, and metadata management for multiple analytics

functions; and Cloudera Workload XM, an analytic workload experience management cloud

service. In addition, the Company provides consulting, professional, and education services. It

serves corporate enterprises and public sector organizations primarily through its direct sales force.

The Company was incorporated in 2008 and is headquartered in Santa Clara, California.

       22.     On June 1, 2021, Cloudera announced that it had entered into a proposed transaction

with CD&R and KKR:


       SANTA CLARA, CA, June 1, 2021 — Cloudera, (NYSE: CLDR), the
       enterprise data cloud company, today announced that it has entered into a
       definitive agreement to be acquired by affiliates of Clayton, Dubilier & Rice
       (“CD&R”) and KKR in an all cash transaction valued at approximately $5.3
       billion. The transaction will result in Cloudera becoming a private company
       and is expected to close in the second half of 2021.
       The Board of Directors of Cloudera (the “Board”) has unanimously
       approved the transaction and recommends that the Cloudera shareholders
       approve the transaction and adopt the merger agreement. Entities related to
       Icahn Group, collectively holding approximately 18% of the outstanding
       shares of Cloudera common stock, have entered into a voting agreement
       pursuant to which they have agreed, among other things, to vote their shares
       of Cloudera common stock in favor of the transaction.
       The transaction delivers substantial value to Cloudera shareholders, who
       will receive $16.00 in cash per share, representing a 24% premium to the
       closing price as of May 28, 2021 and a 30% premium to the 30-day volume
       weighted average share price.




                                                  5
  Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 6 of 15




"This transaction provides substantial and certain value to our shareholders
while also accelerating Cloudera’s long-term path to hybrid cloud
leadership for analytics that span the complete data lifecycle - from the Edge
to AI,” said Rob Bearden, CEO of Cloudera. “We believe that as a private
company with the expertise and support of experienced investors such as
CD&R and KKR, Cloudera will have the resources and flexibility to drive
product-led growth and expand our addressable market opportunity."
“We very much look forward to working with Cloudera as it continues to
execute its long-term transformation strategy,” said Jeff Hawn, CD&R
Operating Partner who will serve as Chairman of the company upon the
close of the transaction. “The company has made significant progress
establishing the Cloudera Data Platform (CDP) as a leader in hybrid and
multi-cloud analytics, and we believe that our experience and capabilities
can offer valuable support to accelerate expansion into new products and
markets.” Mr. Hawn’s past roles include serving as Chairman and Chief
Executive Officer of Quest Software, Vertafore, and Attachmate.
“We have followed the Cloudera story closely for a number of years and are
pleased to be supporting its mission of helping companies make better use
of their data in the ever-evolving hybrid IT environment,” said John Park,
KKR Partner and Head of Americas Technology Private Equity. “We are
excited to contribute to Cloudera’s accelerated innovation efforts as a
private company.”
KKR is making the investment from its North American private equity
funds, adding to KKR’s experience helping to grow leading global
technology businesses, including GoDaddy, Internet Brands, Epicor, BMC,
Optiv, Calabrio, Corel and 1-800 Contacts. CD&R’s investments in
technology-related businesses include Epicor, Capco, m2gen, Sirius
Computer Solutions, and TRANZACT.
Closing of the deal is subject to customary closing conditions, including the
approval of Cloudera shareholders and antitrust approval. The agreement
includes a 30-day “go-shop” period expiring on July 1, 2021, which allows
the Board and its advisors to actively initiate, solicit and consider alternative
acquisition proposals from third parties – with an additional 10 days to
negotiate a definitive agreement with qualifying parties. The Board will
have the right to terminate the merger agreement to enter into a superior
proposal subject to the terms and conditions of the merger agreement. There
can be no assurance that this “go-shop” will result in a superior proposal,
and Cloudera does not intend to disclose developments with respect to the
solicitation process unless and until the Board receives an acquisition
proposal that it determines is a superior proposal, or it otherwise determines
such disclosure is required.
First Quarter Fiscal 2021 Financial Results



                                           6
         Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 7 of 15




       Cloudera will announce its first quarter fiscal year 2021 financial results in
       a separate release today. The press release will also be available on the
       Investor Relations section of Cloudera’s website. Due to the announced
       transaction with affiliates of CD&R and KKR, Cloudera has cancelled its
       earnings conference call previously scheduled for June 2, 2021.
       Advisors
       Morgan Stanley & Co LLC is serving as exclusive financial advisor to
       Cloudera, and Latham & Watkins, LLP is serving as legal advisor to
       Cloudera. GCA Advisors, LLC, BofA Securities, William Blair &
       Company, L.L.C., Perella Weinberg Partners LP, Cowen and J.P. Morgan
       are serving as financial advisors and Kirkland & Ellis, LLP and Debevoise
       & Plimpton LLP are serving as legal advisor to CD&R and KKR. J.P.
       Morgan, Bank of America, and KKR Capital Markets have committed to
       providing debt financing for the transaction.
                                           ***


       23.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Cloudera’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       24.     On July 6, 2021, Cloudera filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.



                                                 7
          Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 8 of 15




Omissions and/or Material Misrepresentations Concerning Cloudera Financial Projections

       25.     The Proxy Statement fails to provide material information concerning financial

projections by Cloudera management and relied upon by Morgan Stanley in its analysis. The Proxy

Statement discloses financial projections for the Company prepared by Company management and

extrapolations prepared by Morgan Stanley which are materially misleading. The Proxy Statement

indicates that in connection with the rendering of its fairness opinion, that the Company prepared

certain non-public financial forecasts (the “Company Projections”) and provided them to the Board

and the financial advisors with forming a view about the stand-alone valuation of the Company.

Accordingly, the Proxy Statement should have, but fails to provide, certain information in the

projections that Cloudera management provided to the Board and the financial advisors. Courts

have uniformly stated that “projections … are probably among the most highly-prized disclosures

by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       26.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: EBIT and Unlevered Free Cash

Flow, but fails to provide line items used to calculate these metrics and/or a reconciliation of these

non-GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a).

       27.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not




                                                  8
         Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 9 of 15




misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       28.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is calculated.
              Accordingly, a clear description of how this measure is calculated,
              as well as the necessary reconciliation, should accompany the
              measure where it is used. Companies should also avoid
              inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or other
              non-discretionary expenditures that are not deducted from the
              measure.1

       29.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Morgan Stanley’s Financial Analysis

       30.    With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Morgan Stanley in the analysis.

       31.    With respect to Morgan Stanley’s Discounted Equity Value Analysis for the

Company, the Proxy Statement fails to disclose: (i) the levered free cash flow estimates for the



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                 9
            Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 10 of 15




Company under each of the Street Case and the May 2021 Final Updated Forecasts; (ii) projected

net cash of the Company; (iii) estimated fully diluted shares outstanding of the Company; (iv) the

basis for applying a discount rate of 8.6%; (v) the Company’s estimated cost of equity.

           32.   With respect to Morgan Stanley’s Discounted Cash Flow Analysis for the

Company, the Proxy Statement also fails to disclose: (i) the projected terminal values for the

Company; (ii) the inputs and assumptions underlying the use of perpetuity growth rates of 2.5%

to 3.5%; (iii) the inputs and assumptions underlying the range of discount rates ranging from 7.1%

to 8.9%; (iv) net cash of the Company; and (v) net present value of net operating losses.

           33.   With respect to Morgan Stanley’s Precedent Transactions Multiples Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics and time frame for the

transactions observed by Morgan Stanley in the analysis.

           34.   With respect to Morgan Stanley’s Illustrative Precedent Premiums analysis, the

Proxy Statement fails to disclose: (i) the implied premiums for the transactions observed; (ii) the

announcement date of the transactions; (iii) the closing share price on the last trading day prior to

announcement for each acquired company; and (iv) the premia of the transactions observed.

           35.   With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets

analysis, the Proxy Statement fails to disclose: (i) the future public market trading price targets for

the Company; (ii) the equity research analysts observed; (iii) the dates of publishing of the price

targets.

           36.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision




                                                  10
           Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 11 of 15




regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Morgan Stanley and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          40.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were



                                                  11
           Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 12 of 15




misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          41.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          42.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   The Individual Defendants acted as controlling persons of Cloudera within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Cloudera, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement



                                                 12
         Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 13 of 15




filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Cloudera, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Cloudera, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by




                                                13
           Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 14 of 15




their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          50.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  14
       Case 1:21-cv-05924-AKH Document 1 Filed 07/09/21 Page 15 of 15




Dated: July 9, 2021                    MELWANI & CHAN LLP

                                  By: /s Gloria Kui Melwani
                                      Gloria Kui Melwani (GM5661)
                                      1180 Avenue of the Americas, 8th Fl.
                                      New York, NY 10036
                                      Telephone: (212) 382-4620
                                      Email: gloria@melwanichan.com

                                       Attorneys for Plaintiff




                                     15
